Citation Nr: 0637830	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-21 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a stomach condition 
involving gastroesophageal reflux disease as secondary to a 
service-connected disability. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for a 
stomach condition involving gastroesophageal reflux disease.  
The veteran is currently unrepresented in this appeal.

The June 2002 rating decision on appeal also denied the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  In a December 2005 
rating decision, however, the RO granted service connection 
for PTSD.  As this determination constitutes a full grant of 
the benefits sought as to that claim, this issue is no longer 
in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 
(Fed. Cir. 1997).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he has a stomach condition involving 
gastroesophageal reflux disease that is related to either 
service or to his service-connected PTSD.  Unfortunately, the 
Board finds that additional development is needed before it 
can adjudicate this claim.  

The RO denied the veteran's claim on a direct basis, pointing 
out that there was no treatment for stomach problems in 
service.  However, the RO has yet to consider whether the 
veteran's stomach condition was caused or aggravated by his 
service-connected PTSD.  See 38 C.F.R. § 3.310(a) (2006) (a 
disability which is proximately due to or results from 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition).  

In an October 2001 letter, S.B., M.D., appears to indicate 
some form of association between medication used to treat 
PTSD and the disorder at issue, however, this is very 
unclear.  Nevertheless, Dr. S.B.'s opinion is sufficient to 
trigger VA's duty to secure a medical opinion on the question 
as to whether the veteran's stomach condition was either 
caused or aggravated by his service-connected PTSD.  See 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA 
examination is therefore required to address this issue.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled to 
undergo a VA examination to determine the 
etiology of his stomach condition 
involving gastroesophageal reflux 
disease.  The veteran's claims file 
should be made available to the examiner 
for review, and all necessary studies and 
tests should be conducted.  Following an 
examination and a review of the claims 
file, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran's stomach 
condition was either caused or aggravated 
by his PTSD (or medication used to treat 
this condition).  

If it is determined that his stomach 
condition was not caused but aggravated 
by his PTSD, the examiner is requested to 
attempt to quantify the degree of 
additional impairment resulting from the 
aggravation.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  In doing so, the RO 
must consider the provisions of 38 C.F.R. 
§ 3.310.  If the benefit sought is not 
granted, the veteran should be furnished 
a Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


